Citation Nr: 1230182	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  98-20 231	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for contact dermatitis.

4.  Entitlement to service connection for bald patches of hair.

5.  Entitlement to service connection for left knee Osgood Schlatter's disease, status post left knee arthroscopic surgery (left knee disability).

6.  Entitlement to service connection for residuals of a right knee injury (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served in the United States Army Reserves active duty from September 1980 to December 1980, from November 1990 to June 1991, and from January 2003 to May 2004.

In March 2011, the Board of Veterans' Appeals (Board) dismissed the issue of entitlement to a 10 percent rating based upon multiple noncompensable 
service-connected disabilities, pursuant to 38 C.F.R. § 3.324, for the period prior to May 12, 2004 and remanded the issues of entitlement to service connection for asthma, fatigue, contact dermatitis, pseudofolliculitis barbae, bald patches of hair, left knee disability, and right knee disability to the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) for additional development.  

A February 2012 rating decision granted service connection for pseudofolliculitis barbae and assigned a 10 percent rating from July 21, 1997 to January 26, 2003 and again beginning on May 12, 2004.

For the reasons indicated hereinbelow, the issues on appeal are again being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reveals that a letter received by VA from the Veteran dated June 14, 2012 requests that the Veteran be provided a videoconference hearing before a member of the Board at his local RO.  Consequently, a videoconference hearing with a member of the Board must be scheduled.

Accordingly, this case must be REMANDED to the RO/AMC for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


